Citation Nr: 0310743	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
disability.

2.  Entitlement to a higher initial rating for PTSD, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
April 1969.  

The claim for entitlement to service connection for seizure 
disorder comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 1997.  

The claim for entitlement to a higher initial disability 
rating for PTSD, currently rated as 30 percent disabling, 
comes on appeal from a January 1999 rating decision by the 
RO.  A notice of disagreement was received in March 1999.  A 
statement of the case was issued for both matters in May 2000 
and a substantive appeal was received for both issues in July 
2000.  The veteran testified at a Board hearing at the RO in 
August 2002.  In October 2002, the Board undertook additional 
development of the evidence.  

Although the veteran's appeal also included the issues of 
entitlement to a compensable rating for service-connected 
left lower leg fragment wound scar and left are fragment 
wound scar, in a June 1999 written communication, the veteran 
indicated that he was withdrawing his appeal as to these 
issues.  These issues are therefore no longer in appellate 
status.  


REMAND

As noted in the introduction, in October 2002, the Board 
directed additional development of the evidence pursuant to 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, - 7305, - 7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).

The Board's December 2002 development memorandum requested 
that the veteran be asked to identify all VA and non-VA 
health care providers that have treated the veteran for PTSD 
and/or his seizure disability during the period of April 2000 
to the present.  It was further requested that all medical 
records be obtained pertaining to the veteran from VAMC in 
Nashville, Tennessee from July 2000 to the present.  Finally, 
it was requested that the veteran be scheduled for a VA 
mental examination for the veteran's PTSD claim and a VA 
neurological examination for the veteran's seizure disorder 
claim.  

A review of the record shows that all development requested 
has been completed, including receipt of the reports from VA 
mental and neurological examinations conducted in March 2003.  
However, the March 2003 VA neurological examination report 
indicated that the veteran has been scheduled for a prolonged 
recording at Vanderbilt University with the video EEG, but 
this had not been completed.  The examiner further stated 
that the prolonged video EEG would offer the best chance at 
diagnosing whether these episodes are epileptiform or 
directly related to his PTSD.  Further development is 
therefore required.  Moreover, the medical evidence from 
development has not received initial consideration from the 
RO.  In light of the recent judicial decision, which mandates 
that the Board return cases to the RO for review of newly 
developed evidence, the case must be returned to the RO for 
further action prior to appellate review by the Board.

Accordingly, this case is REMANDED for the following:

1.	The RO should review the record and 
take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.	A video EEG should be scheduled for 
the veteran 
per the request of the March 2003 VA 
neurological examiner.  The results of 
this video EEG should be provided to the 
March 2003 VA neurological examiner in 
order for him to review the findings and 
opine as to whether it is at least as 
likely as not (50%) that the veteran's 
current seizure disability was caused by 
or aggravated by his PTSD.  The findings 
from the video EEG and the addendum 
report from the March 2003 VA 
neurological examiner should then be 
incorporated into the record. 
 
3.	After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record (to 
specifically include the additional VA 
medical records and two March  2003 VA 
medical reports which were obtained by 
the Board) and determine if an increased 
rating for PTSD can be granted and 
whether the veteran is entitled to 
service connection for seizure disorder.  
If either of these benefits sought are 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




